 



Exhibit 10.1
5,000,000 Shares
SEMITOOL, INC.
Common Stock
PLACEMENT AGENCY AGREEMENT
December 15, 2005
Needham & Company, LLC
445 Park Avenue
New York, New York 10022
Ladies and Gentlemen:
     Semitool, Inc., a Montana corporation (the “Company”), proposes to issue
and sell to certain investors (collectively, the “Investors”) up to an aggregate
of 3,000,000 shares of the Company’s common stock, no par value per share (the
“Common Stock”), and Raymon F. Thompson (the “Selling Stockholder”) proposes to
sell to the Investors up to an aggregate of 2,000,000 shares of Common Stock
(the 5,000,000 shares to be sold collectively by the Company and the Selling
Stockholder to the Investors, the “Shares”). The Company and the Selling
Stockholder desire to engage Needham & Company, LLC as their exclusive placement
agent (the “Placement Agent”) in connection with the issuance and sale of the
Shares. The Shares are described more fully in the Prospectuses that are
referred to below.
     The Company and the Selling Stockholder confirm their agreements with the
Placement Agent as follows:
     1. Agreement to Act as Placement Agent.
     (a) On the basis of the representations, warranties and agreements of the
Company and the Selling Stockholder herein contained and subject to all of the
terms and conditions of this Agreement, the Company and the Selling Stockholder
engage the Placement Agent to act as their exclusive placement agent in
connection with the issuance and sale of the Shares and the Placement Agent
hereby agrees, as an agent of the Company and the Selling Stockholder, to use
its commercially reasonable efforts to solicit offers to purchase the Shares
upon the terms and conditions set forth in the Prospectuses (as defined below).
Prior to the earlier of (i) the date on which this Agreement is terminated and
(ii) the Closing Date (as defined below), the Company and the Selling
Stockholder shall not, without the prior consent of the Placement Agent, solicit
or accept offers to purchase Common Stock (except that the Company may do so
pursuant to the exercise of options or warrants to purchase shares of Common
Stock that are outstanding as of the date hereof) otherwise than through the
Placement Agent in accordance herewith.
     (b) As compensation for the services rendered hereunder, on the Closing
Date (as defined below), the Company shall pay to the Placement Agent, by wire
transfer of immediately available U.S. funds payable to the order of the
Placement Agent, to an account or accounts designated by the Placement Agent, an
amount equal to 5.4% of the gross proceeds received by the Company from its sale
of the Shares, and the Selling Stockholder shall pay to the Placement Agent, by
wire transfer of immediately available U.S. funds payable to the order of the
Placement Agent, to an account or accounts designated by the Placement Agent, an
amount equal to 5.4% of the gross proceeds received by the Selling Stockholder
from its sale of the Shares (the aggregate of the fees paid by the Company and
the Selling Stockholder, the “Fee”). The Placement Agent may, in its discretion,
retain other brokers or dealers to act as sub-agents on the Placement Agent’s
behalf in connection with the offering of the Shares.

 



--------------------------------------------------------------------------------



 



     (c) This Agreement shall not give rise to a commitment by the Placement
Agent or any of its affiliates to underwrite or purchase any of the Shares or
otherwise provide any financing, and the Placement Agent shall have no authority
to bind the Company and the Selling Stockholder in respect of the sale of any
Shares. Each of the Company and the Selling Stockholder shall have the sole
right to accept offers to purchase the Shares and may reject any such offer in
whole or in part. The Placement Agent shall have the right, in its discretion
reasonably exercised, without notice to the Company or the Selling Stockholder,
to reject any offer to purchase Shares received by it, in whole or in part, and
any such rejection shall not be deemed a breach of its agreement contained
herein. The sale of the Shares shall be made pursuant to purchase agreements in
the form attached hereto as Exhibit A (the “Purchase Agreements”).
     2. Delivery and Payment. (a) Concurrently with the execution and delivery
of this Agreement, the Company, the Selling Stockholder, the Placement Agent and
Wells Fargo Bank, N.A., as escrow agent (the “Escrow Agent”), shall enter into
an escrow agreement (the “Escrow Agreement”), pursuant to which an escrow
account (the “Escrow Account”) will be established for the benefit of the
Company, the Selling Stockholder and the Investors. Prior to the Closing, each
such Investor shall deposit into the Escrow Account an amount equal to the
product of (x) the number of Shares such Investor has agreed to purchase and
(y) the purchase price per share determined by the Purchase Agreements (the
“Purchase Amount”). The aggregate of such Purchase Amounts is herein referred to
as the “Escrow Funds.” On the Closing Date, the Escrow Agent will disburse the
Escrow Funds to the Company, the Selling Stockholder and the Placement Agent as
provided in the Escrow Agreement and the Company shall cause its transfer agent
to deliver the Shares purchased by such Investors.
     (b) Subject to the terms and conditions hereof, delivery of the Shares
shall be made by the Company and the Selling Stockholder to the Investors, and
payment of the purchase price shall be made by the Investors, at the office of
Morrison & Foerster LLP, 755 Page Mill Road, Palo Alto, CA, at 10:00 a.m., New
York City time, on or before December 21, 2005 or at such time on such other
date as may be agreed upon in writing by the Company, the Selling Stockholder
and the Placement Agent but in no event prior to the date on which the Escrow
Agent shall have received all of the Escrow Funds (such date of delivery and
payment is hereinafter referred to as the “Closing Date”). The Shares shall be
delivered, through the facilities of The Depository Trust Company, to such
persons, and shall be registered in such name or names and shall be in such
denominations, as the Placement Agent may request by written notice to the
Company and the Selling Stockholder at least one business day before the Closing
Date. The cost of original issue tax stamps and other transfer taxes, if any, in
connection with the issuance and/or delivery of the Shares by the Company and
the Selling Stockholder to the respective Investors shall be borne by the
Company.
     3. Representations and Warranties of the Company. The Company represents,
warrants and covenants to the Placement Agent that:
     (a) The Company meets the requirements for the use of Form S-3, a
registration statement (Registration No. 333-39492) on Form S-3 relating to the
Shares being offered by the Company, including a base prospectus relating to the
Shares being offered by the Company (the “Base Prospectus”) and such amendments
thereof as may have been required to the date of this Agreement, has been
prepared by the Company under the provisions of the Securities Act of 1933, as
amended (the “Act”), and the rules and regulations (collectively referred to as
the “Rules and Regulations”) of the Securities and Exchange Commission (the
“Commission”) thereunder, and has been filed with and has been declared
effective by the Commission, and the offering of the Shares by the Company
complies with Rule 415 under the Act. A final prospectus supplement to the Base
Prospectus relating to the Shares being offered by the Company and the offering
thereof will be filed promptly by the Company with the Commission in accordance
with Rule 424(b) of the Rules and Regulations. Such registration statement at
any given time, including the amendments thereto to such time, the exhibits and
any schedules thereto at such time, the documents otherwise deemed to be a part
thereof or included therein by the Rules and Regulations, and any registration
statement relating to the offering of Shares by the Company contemplated by this
Agreement and filed pursuant to Rule 462(b) of the Rules and Regulations, is
herein called the “Company Registration Statement.” The term “Prospectus
Supplement” means the final prospectus supplement to the Base Prospectus
relating to the Shares being offered by the Company and the offering thereof as
first filed with the Commission pursuant to Rule 424(b) of the Rules and
Regulations. The term “Company Prospectus” means the Base Prospectus together
with the Prospectus Supplement, except that if such Base Prospectus is amended
or supplemented on or prior to the date on which the Prospectus Supplement was
first filed pursuant to Rule 424(b) of the Rules and Regulations, the term
“Company Prospectus” shall mean the

2



--------------------------------------------------------------------------------



 



Base Prospectus as so amended or supplemented and as supplemented by the
Prospectus Supplement. A registration statement (Registration No. 333-112964) on
Form S-3 relating to the Shares being offered by the Selling Stockholder, and
such amendments thereof as may have been required to the date of this Agreement,
has been prepared by the Company and the Selling Stockholder under the
provisions of the Act and the Rules and Regulations of the Commission
thereunder, and has been filed with and has been declared effective by the
Commission, and the offering of the Shares by the Selling Stockholder complies
with Rule 415 under the Act. Such registration statement at any given time,
including the amendments thereto to such time, the exhibits and any schedules
thereto at such time, the documents otherwise deemed to be a part thereof or
included therein by the Rules and Regulations, and any registration statement
relating to the offering of Shares by the Selling Stockholder contemplated by
this Agreement and filed pursuant to Rule 462(b) of the Rules and Regulations,
is herein called the “Selling Stockholder Registration Statement,” and together
with the Company Registration Statement, the “Registration Statements.” The term
“Selling Stockholder Prospectus” means the prospectus included in the Selling
Stockholder Registration Statement together with the prospectus filed pursuant
to Rule 424(b) of the Rules and Regulations, as it may be amended or
supplemented, and together with the Company Prospectus, the “Prospectuses.” Any
reference herein to the Company Registration Statement, the Selling Stockholder
Registration Statement, the Registration Statements, the Base Prospectus, the
Prospectus Supplement, the Company Prospectus, the Selling Stockholder
Prospectus or the Prospectuses shall be deemed to refer to and include the
documents incorporated by reference therein, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Company
Registration Statement, the Selling Stockholder Registration Statement, the
Registration Statements, the Base Prospectus, the Prospectus Supplement, the
Company Prospectus, the Selling Stockholder Prospectus or the Prospectuses shall
be deemed to refer to and include the filing of any document under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), after the time
the Registration Statement initially became effective (the “Effective Date”),
the date of any preliminary prospectus or the date of the Prospectuses, as the
case may be, and deemed to be incorporated therein by reference. The term
“Issuer Free Writing Prospectus” means an “issuer free writing prospectus” as
defined in Rule 433 of the Rules and Regulations.
     (b) No order preventing or suspending the use of the Base Prospectus, the
Prospectus Supplement, the Prospectuses or any Issuer Free Writing Prospectus
has been issued by the Commission, and no stop order suspending the
effectiveness of the Registration Statements (including any related registration
statement filed pursuant to Rule 462(b) under the Act) or any post-effective
amendment thereto has been issued, and no proceeding for that purpose has been
initiated or threatened by the Commission. On the Effective Date, on the date
(if any) the Base Prospectus, the Prospectus Supplement, or the Prospectuses are
first filed with the Commission pursuant to Rule 424(b), at all times during the
period through and including the Closing Date and when any post-effective
amendment to the Registration Statements becomes effective or any amendment or
supplement to the Prospectuses is filed with the Commission, the Registration
Statements and the Prospectuses (as amended or as supplemented if the Company
shall have filed with the Commission any amendment or supplement thereto),
including the financial statements included or incorporated by reference in the
Prospectuses, did and will comply in all material respects with all applicable
provisions of the Act, the Exchange Act, the rules and regulations under the
Exchange Act (the “Exchange Act Rules and Regulations”), and the Rules and
Regulations did and will contain all statements required to be stated therein in
accordance with the Act, the Exchange Act, the Exchange Act Rules and
Regulations, and the Rules and Regulations. On the Effective Date and when any
post-effective amendment to the Registration Statements becomes effective, no
part of the Registration Statements, the Base Prospectus or any such amendment
or supplement thereto did or will contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein not misleading. At the Effective Date, the
date the Base Prospectus or any amendment or supplement to the Base Prospectus,
including the Prospectus Supplement, is filed with the Commission, the date of
first use of the Prospectus Supplement, and the Closing Date, the Prospectuses
did not and will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading. The foregoing
representations and warranties in this Section 3(b) do not apply to any
statements or omissions made in reliance on and in conformity with information
relating to the Placement Agent furnished in writing to the Company by the
Placement Agent specifically for inclusion in the Registration Statements, the
Base Prospectus, the Prospectus Supplement or Prospectuses or any amendment or
supplement thereto. The Company acknowledges that the statements set forth in
the last paragraph under the heading “Plan of Distribution” in the Prospectus
Supplement constitute the only information relating to the Placement Agent
furnished in writing to the Company by the Placement Agent specifically for
inclusion in the Registration

3



--------------------------------------------------------------------------------



 



Statements, the Base Prospectus, the Prospectus Supplement, or the Prospectuses
or any amendment or supplement thereto.
     (c) The documents that are incorporated by reference in the Base
Prospectus, the Prospectus Supplement and the Prospectuses or from which
information is so incorporated by reference, when they became or become
effective or were or are filed with the Commission, as the case may be, complied
or will comply in all material respects with the requirements of the Act or the
Exchange Act, as applicable, and the Rules and Regulations or the Exchange Act
Rules and Regulations, as applicable; and any documents so filed and
incorporated by reference subsequent to the Effective Date shall, when they are
filed with the Commission, comply in all material respects with the requirements
of the Act or the Exchange Act, as applicable, and the Rules and Regulations or
the Exchange Act Rules and Regulations, as applicable.
     (d) No Issuer Free Writing Prospectus includes any information that
conflicts with the information contained in the Registration Statements,
including any document incorporated by reference therein that has not been
superseded or modified. If at any time following issuance of an Issuer Free
Writing Prospectus any event occurred or occurs as result of which such Issuer
Free Writing Prospectus would conflict with the information in the Registration
Statements, the Prospectuses or the Prospectus Supplement or include an untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances then
prevailing, not misleading, the Company will notify promptly the Placement Agent
and, if requested by the Placement Agent, will prepare and furnish without
charge to the Placement Agent an Issuer Free Writing Prospectus or other
document that will correct such conflict, statement or omission. The foregoing
two sentences do not apply to statements in or omissions from an Issuer Free
Writing Prospectus made in reliance on and in conformity with information
relating to the Placement Agent furnished in writing to the Company by the
Placement Agent specifically for inclusion therein, it being understood and
agreed that the only such information furnished by or on behalf of the Placement
Agent consists of the information described as such in Section 3(b) above.
     (e) The Company does not own, and at the Closing Date will not own,
directly or indirectly, any shares of stock or any other equity or long-term
debt securities of any corporation or have any equity interest in any
corporation, firm, partnership, joint venture, association or other entity,
other than the subsidiaries listed in Exhibit 21.1 to the Company’s Annual
Report on Form 10-K for the fiscal year ended September 30, 2005 (the
“Subsidiaries”). The Company and each of its Subsidiaries is, and at the Closing
Date will be, a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation. The Company and
each of its Subsidiaries has, and at the Closing Date will have, full power and
authority to conduct all the activities conducted by it, to own or lease all the
assets owned or leased by it and to conduct its business as described in the
Registration Statements and the Prospectuses. The Company and each of its
Subsidiaries is, and at the Closing Date will be, duly licensed or qualified to
do business and in good standing as a foreign corporation in all jurisdictions
in which the nature of the activities conducted by it or the character of the
assets owned or leased by it makes such license or qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not materially and adversely affect the Company and its Subsidiaries,
taken as a whole, or their respective businesses, properties, business
prospects, conditions (financial or other) or results of operations, taken as a
whole (such effect is referred to herein as a “Material Adverse Effect”). All of
the outstanding shares of capital stock of each Subsidiary have been duly
authorized and validly issued and are fully paid and nonassessable, and are
owned by the Company free and clear of all claims, liens, charges and
encumbrances; there are no securities outstanding that are convertible into or
exercisable or exchangeable for capital stock of any Subsidiary. The Company and
its Subsidiaries are not, and at the Closing Date will not be, engaged in any
discussions or a party to any agreement or understanding, written or oral,
regarding the acquisition of an interest in any corporation, firm, partnership,
joint venture, association or other entity where such discussions, agreements or
understandings would require amendment to the Registration Statements pursuant
to applicable securities laws. Complete and correct copies of the articles of
incorporation, by-laws or other organizational documents of the Company and each
of its Subsidiaries and all amendments thereto have been delivered to the
Placement Agent, and no changes therein will be made subsequent to the date
hereof and prior to the Closing Date.
     (f) The Company has authorized, issued and outstanding capital stock as set
forth under the caption “Capitalization” in the Prospectus Supplement as of the
date set forth therein. All of the outstanding shares of capital stock of the
Company have been duly authorized and validly issued, are fully paid and
nonassessable and

4



--------------------------------------------------------------------------------



 



were issued in compliance with all applicable state and federal securities laws;
the Shares have been duly authorized and when issued and paid for as
contemplated herein will be validly issued, fully paid and nonassessable; and no
preemptive or similar rights exist with respect to any of the Shares or the
issue and sale thereof. The description of the capital stock of the Company
included or incorporated by reference in the Registration Statements and the
Prospectuses is, and at the Closing Date will be, complete and accurate in all
material respects. Except as set forth in the Prospectuses, the Company does not
have outstanding, and at the Closing Date will not have outstanding, any options
to purchase, or any rights or warrants to subscribe for, or any securities or
obligations convertible into, or any contracts or commitments to issue or sell,
any shares of capital stock, or any such warrants, convertible securities or
obligations. No further approval or authority of shareholders or the Board of
Directors of the Company will be required for the issuance and sale of the
Shares as contemplated herein. The certificates evidencing the Shares are in due
and proper legal form and have been duly authorized for issuance by the Company.
     (g) The financial statements and schedule included or incorporated by
reference in the Registration Statements or the Prospectuses present fairly in
all material respects the financial condition of the Company and its
consolidated Subsidiaries as of the respective dates thereof and the results of
operations and cash flows of the Company and its consolidated Subsidiaries for
the respective periods covered thereby, all in conformity with generally
accepted accounting principles applied on a consistent basis throughout the
entire period involved, except as otherwise disclosed in the Prospectus. No
other financial statements or schedules of the Company are required by the Act,
the Exchange Act, the Exchange Act Rules and Regulations or the Rules and
Regulations to be included in the Registration Statements or the Prospectuses.
PricewaterhouseCoopers LLP (the “Accountants”), who have reported on such
financial statements and schedule, are independent accountants with respect to
the Company as required by the Act and the Rules and Regulations and Rule 3600T
of the Public Company Accounting Oversight Board (“PCAOB”). The summary and
selected consolidated financial and statistical data included or incorporated by
reference in the Registration Statements present fairly the information shown
therein and have been compiled on a basis consistent with the audited financial
statements presented in the Registration Statements.
     (h) Subsequent to the respective dates as of which information is given in
the Registration Statements and the Prospectuses and prior to or on the Closing
Date, except as set forth in or contemplated by the Registration Statements and
the Prospectuses, (i) there has not been and will not have been any change in
the capitalization of the Company (other than in connection with the exercise of
options to purchase the Company’s Common Stock granted pursuant to the Company’s
stock option plans from the shares reserved therefor as described in the
Registration Statements), or any Material Adverse Effect arising for any reason
whatsoever, (ii) neither the Company nor any of its Subsidiaries has incurred
nor will any of them incur, except in the ordinary course of business as
described in the Prospectus, any material liabilities or obligations, direct or
contingent, nor has the Company or any of its Subsidiaries entered into nor will
it enter into, except in the ordinary course of business as described in the
Prospectuses, any material transactions other than pursuant to this Agreement
and the transactions referred to herein and (iii) the Company has not and will
not have paid or declared any dividends or other distributions of any kind on
any class of its capital stock.
     (i) The Company is not, will not become as a result of the transactions
contemplated hereby, and will not conduct its business in a manner that would
cause it to become, an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company,” as such
terms are defined in the Investment Company Act of 1940, as amended.
     (j) Except as set forth in the Registration Statements and the
Prospectuses, there are no actions, suits or proceedings pending or, to the
knowledge of the Company, threatened against or affecting the Company, or any of
its Subsidiaries or any of its or their respective officers in their capacity as
such, nor any basis therefor, before or by any federal or state court,
commission, regulatory body, administrative agency or other governmental body,
domestic or foreign, wherein an unfavorable ruling, decision or finding would
reasonably be expected to have a Material Adverse Effect.
     (k) The Company and each Subsidiary has, and at the Closing Date will have,
performed all the obligations required to be performed by it, and is not, and at
the Closing Date will not be, in default, under any contract or other instrument
to which it is a party or by which its property is bound or affected, which
default would reasonably be expected to have a Material Adverse Effect. To the
knowledge of the Company, no other party under any contract or other instrument
to which it or any of its Subsidiaries is a party is in default in any respect

5



--------------------------------------------------------------------------------



 



thereunder, which default might have a Material Adverse Effect. Neither the
Company nor any of its Subsidiaries is, or at the Closing Date will be, in
violation of any provision of its articles of incorporation, by-laws or other
organizational documents.
     (l) No consent, approval, authorization or order of, or any filing or
declaration with, any court or governmental agency or body is required for the
consummation by the Company of the transactions on its part contemplated herein,
except such as have been obtained under the Act or the Rules and Regulations and
such as may be required under state securities or Blue Sky laws or the by-laws
and rules of the National Association of Securities Dealers, Inc. (the “NASD”)
in connection with the public offering of the Shares.
     (m) The Company has full corporate power and authority to enter into this
Agreement and each Purchase Agreement. This Agreement has been duly authorized,
executed and delivered by the Company and constitutes a valid and binding
agreement of the Company, enforceable against the Company in accordance with the
terms hereof. Each Purchase Agreement has been duly authorized and, as of the
Closing Date, will have been executed and delivered by the Company and will
constitute a valid and binding agreement of the Company, enforceable against the
Company in accordance with the terms thereof. The Escrow Agreement has been duly
authorized and, as of the Closing Date, will have been executed and delivered by
the Company and constitute a valid and binding agreement of the Company,
enforceable against the Company in accordance with the terms thereof. The
performance of this Agreement, the Purchase Agreements and the Escrow Agreement
and the consummation of the transactions contemplated hereby and thereby will
not result in the creation or imposition of any material lien, charge or
encumbrance upon any of the assets of the Company pursuant to the terms or
provisions of, or result in a breach or violation of any of the terms or
provisions of, or conflict with or constitute a default under, or give any party
a right to terminate any of its obligations under, or result in the acceleration
of any obligation under, the articles of incorporation, by-laws or other
organizational documents of the Company or any of its Subsidiaries, any
indenture, mortgage, deed of trust, voting trust agreement, loan agreement,
bond, debenture, note agreement or other evidence of indebtedness, lease,
contract or other agreement or instrument to which the Company or any of its
Subsidiaries is a party or by which the Company, any of its Subsidiaries or any
of its or their properties is bound or affected, or violate or conflict with any
judgment, ruling, decree, order, statute, rule or regulation of any court or
other governmental agency or body applicable to the business or properties of
the Company or any of its Subsidiaries.
     (n) The Company and its Subsidiaries have good and marketable title to all
properties and assets described in the Prospectuses as owned by them, free and
clear of all liens, charges, encumbrances or restrictions, except such as are
described in the Prospectuses or are not material to the business of the Company
or its Subsidiaries. The Company and its Subsidiaries have valid, subsisting and
enforceable leases for the properties described in the Prospectuses as leased by
them. The Company and its Subsidiaries own or lease all such properties as are
necessary to their respective operations as now conducted or as proposed to be
conducted, except where the failure to so own or lease would not have a Material
Adverse Effect.
     (o) There is no document, contract, permit or instrument, affiliate
transaction or off-balance sheet transaction (including, without limitation, any
“variable interests” in “variable interest entities,” as such terms are defined
in Financial Accounting Standards Board Interpretation No. 46) of a character
required to be described in the Registration Statements or the Prospectuses or
to be filed as an exhibit to the Registration Statements that is not described
or filed as required. All such contracts to which the Company or any of its
Subsidiaries is a party have been duly authorized, executed and delivered by the
Company or such Subsidiary, constitute valid and binding agreements of the
Company or such Subsidiary and are enforceable against and by the Company or
such Subsidiary in accordance with the terms thereof.
     (p) No relationship, direct or indirect, exists between or among the
Company on the one hand, and the directors, officers, shareholders, customers or
suppliers of the Company on the other hand, which is required to be described in
the Prospectus and which is not so described.
     (q) No statement, representation, warranty or covenant made by the Company
in this Agreement or made in any certificate or document required by Section 8
of this Agreement to be delivered to the Placement Agent was or will be, when
made, inaccurate, untrue or incorrect.

6



--------------------------------------------------------------------------------



 



     (r) The Company has not distributed, and will not distribute prior to the
Closing Date, any offering material in connection with the offering and sale of
the Shares other than any preliminary prospectuses, the Prospectuses, the
Registration Statements and other materials, if any, permitted by the Act.
Neither the Company nor any of its directors, officers or controlling persons
has taken, directly or indirectly, any action designed, or that might reasonably
be expected, to cause or result, under the Act or otherwise, in, or that has
constituted, stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Shares.
     (s) No holder of securities of the Company has rights to the registration
of any securities of the Company because of the filing of the Registration
Statements, which rights have not been waived by the holder thereof as of the
date hereof.
     (t) The Common Stock is registered under Section 12(g) of the Exchange Act
and the Company has filed an application to list the Shares on the Nasdaq
National Market (“NNM”), and has received notification that the listing has been
approved, subject to notice of issuance of the Shares.
     (u) Except as disclosed in or specifically contemplated by the Prospectuses
(i) the Company and each of its Subsidiaries owns or has adequate rights to use
all trademarks, trade names, domain names, patents, patent rights, mask works,
copyrights, technology, know-how (including trade secrets and other unpatented
or unpatentable proprietary or confidential information, systems or procedures),
service marks, trade dress rights, and other intellectual property
(collectively, “Intellectual Property”) and has such other licenses, approvals
and governmental authorizations, in each case, sufficient to conduct its
business as now conducted, and to the Company’s and its Subsidiaries’ knowledge,
none of the foregoing Intellectual Property rights owned or licensed by the
Company or any of its Subsidiaries is invalid or unenforceable, (ii) the Company
has no knowledge of any infringement by it or any of its Subsidiaries of
Intellectual Property rights of others, where such infringement could have a
Material Adverse Effect, (iii) the Company is not aware of any infringement,
misappropriation or violation by others of, or conflict by others with rights of
the Company or any of its Subsidiaries with respect to, any Intellectual
Property, (iv) there is no claim being made against the Company or any of its
Subsidiaries or, to the knowledge of the Company and its Subsidiaries, any
employee of the Company or any of its Subsidiaries, regarding Intellectual
Property or other infringement that could have a Material Adverse Effect, and
(v) the Company and its Subsidiaries have not received any notice of
infringement with respect to any patent or any notice challenging the validity,
scope or enforceability of any Intellectual Property owned by or licensed to the
Company or any of its Subsidiaries, in each case the loss of which patent or
Intellectual Property (or loss of rights thereto) would have a Material Adverse
Effect.
     (v) The Company and each of its Subsidiaries has filed all federal, state,
local and foreign income tax returns that have been required to be filed and has
paid all taxes and assessments received by it to the extent that such taxes or
assessments have become due. Neither the Company nor any of its Subsidiaries has
any tax deficiency that has been or, to the knowledge of the Company, might be
asserted or threatened against it that could have a Material Adverse Effect.
     (w) The Company or its Subsidiaries own or possess all authorizations,
approvals, orders, licenses, registrations, other certificates and permits of
and from all governmental regulatory officials and bodies, necessary to conduct
their respective businesses as contemplated in the Prospectus, except where the
failure to own or possess all such authorizations, approvals, orders, licenses,
registrations, other certificates and permits would not have a Material Adverse
Effect. There is no proceeding pending or overtly threatened (or any basis
therefor known to the Company) that may cause any such authorization, approval,
order, license, registration, certificate or permit to be revoked, withdrawn,
cancelled, suspended or not renewed; and the Company and each of its
Subsidiaries is conducting its business in compliance with all laws, rules and
regulations applicable thereto (including, without limitation, all applicable
federal, state and local environmental laws and regulations) except where such
noncompliance would not have a Material Adverse Effect.
     (x) The Company and each of its Subsidiaries maintain insurance of the
types and in the amounts generally deemed adequate for its business, including,
but not limited to, insurance covering real and personal property owned or
leased by the Company and its Subsidiaries against theft, damage, destruction,
acts of vandalism and all other risks customarily insured against, all of which
insurance is in full force and effect.

7



--------------------------------------------------------------------------------



 



     (y) No labor disturbance by the employees of the Company or its
Subsidiaries exists or, to the knowledge of the Company, is imminent, which
might have a Material Adverse Effect.
     (z) The Company is in compliance in all material respects with all
presently applicable requirements and provisions of the Employee Retirement
Income Security Act of 1974, as amended, including the regulations and published
interpretations thereunder (“ERISA”) and the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, including the regulations and published
interpretations thereunder; no “reportable event” (as defined in ERISA) has
occurred with respect to any “pension plan” (as defined in ERISA) for which the
Company would have any liability; the Company has not incurred and does not
expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan” or (ii) Sections 412 or
4971 of the Internal Revenue Code of 1986, as amended, including the regulations
and published interpretations thereunder (the “Code”); and each “pension plan”
for which the Company would have any liability that is intended to be qualified
under Section 401(a) of the Code is so qualified in all material respects and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification.
     (aa) There has been no storage, disposal, generation, manufacture,
refinement, transportation, handling or treatment of toxic wastes, medical
wastes, hazardous wastes or hazardous substances by the Company or its
Subsidiaries at, upon or from any of the property now or previously owned or
leased by the Company or its Subsidiaries in violation of any applicable law,
ordinance, rule, regulation, order, judgment, decree or permit or which would
require remedial action under any applicable law, ordinance, rule, regulation,
order, judgment, decree or permit, except for any violation or remedial action
which would not have, individually or in the aggregate with all such violations
and remedial actions, a Material Adverse Effect; there has been no material
spill, discharge, leak, emission, injection, escape, dumping or release of any
kind onto such property or into the environment surrounding such property of any
toxic wastes, medical wastes, solid wastes, hazardous wastes or hazardous
substances due to or caused by the Company or its Subsidiaries or with respect
to which the Company has knowledge, except for any such spill, discharge, leak,
emission, injection, escape, dumping or release which would not have,
individually or in the aggregate with all such spills, discharges, leaks,
emissions, injections, escapes, dumpings and releases, a Material Adverse
Effect; and the terms “hazardous wastes,” “toxic wastes,” “hazardous substances”
and “medical wastes” shall have the meanings specified in any applicable local,
state, federal and foreign laws or regulations with respect to environmental
protection.
     (bb) Neither the Company nor any of its Subsidiaries nor, to Company’s
knowledge, any of its or their respective employees or agents at any time during
the last five years has (i) made any unlawful contribution to any candidate for
foreign office, or failed to disclose fully any contribution in violation of
law, or (ii) made any payment to any federal or state governmental officer or
official, or other person charged with similar public or quasi-public duties,
other than payments required or permitted by the laws of the United States or
any jurisdiction thereof.
     (cc) The books, records and accounts of the Company and its Subsidiaries
accurately and fairly reflect in all material respects, in reasonable detail,
the transactions in, and dispositions of, the assets of, and the results of
operations of, the Company and its Subsidiaries. The Company and each of its
Subsidiaries maintain systems of internal accounting controls sufficient to
provide reasonable assurances that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of the Company’s consolidated
financial statements in accordance with generally accepted accounting principles
and to maintain asset accountability, (iii) access to assets is permitted only
in accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
     (dd) The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) under the Exchange Act),
which (i) are designed to ensure that material information relating to the
Company, including its Subsidiaries, is made known to the Company’s principal
executive officer and its principal financial officer by others within those
entities, particularly during the periods in which the periodic reports required
under the Exchange Act are being prepared; (ii) have been evaluated for
effectiveness; and (iii) are effective in all material respects to perform the
functions for which they were established.
     (ee) Based on the evaluation of its disclosure controls and procedures, the
Company is not aware of (i) any significant deficiency or material weakness in
the design or operation of internal control over financial reporting that

8



--------------------------------------------------------------------------------



 



is reasonably likely to adversely affect the Company’s ability to record,
process, summarize and report financial information; or (ii) any fraud, whether
or not material, that involves management or other employees who have a
significant role in the Company’s internal control over financial reporting.
     (ff) Since the date of the most recent evaluation of such disclosure
controls and procedures, there have been no significant changes in internal
controls or in other factors that could significantly affect internal controls,
including any corrective actions with regard to significant deficiencies or
material weaknesses.
     (gg) The Company is in compliance in all material respects with applicable
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations of
the Commission and The Nasdaq Stock Market that pertain thereto that are
effective and is actively taking steps to ensure that it will be in compliance
in all material respects with other applicable provisions of the Sarbanes-Oxley
Act of 2002 and the rules and regulations of the Commission and The Nasdaq Stock
Market that pertain thereto upon the effectiveness of such provisions.
     (hh) There are no affiliations or associations between any member of the
NASD and any of the Company’s officers, directors, or 5% or greater
securityholders, except as set forth in the Registration Statement and the
Prospectus.
     (ii) On June 16, 2000, the Company satisfied, and on December 21, 2005, the
Company will satisfy, the eligibility requirements in existence prior to
October 21, 1992 for the use of a registration statement on Form S-3 for the
offering of the Shares.
     4. Representations and Warranties of the Selling Stockholder. The Selling
Stockholder represents, warrants and covenants to the Placement Agent that:
     (a) The Selling Stockholder has, and immediately prior to the Closing Date
the Selling Stockholder will have, good and valid title to the Shares to be sold
by the Selling Stockholder hereunder, free and clear of all liens, encumbrances,
equities or claims; and upon delivery of such Shares and payment therefor by the
Investor, good and valid title to such shares, free and clear of all liens,
encumbrances, equities or claims, will pass to the Investor.
     (b) The Selling Stockholder has full power and authority to enter into this
Agreement and each Purchase Agreement. This Agreement has been duly executed and
delivered by the Selling Stockholder and constitutes a valid and binding
agreement of the Selling Stockholder, enforceable against the Selling
Stockholder in accordance with the terms hereof. Each Purchase Agreement, as of
the Closing Date, will have been executed and delivered by the Selling
Stockholder and will constitute a valid and binding agreement of the Selling
Stockholder, enforceable against the Selling Stockholder in accordance with the
terms thereof. The Escrow Agreement, as of the Closing Date, will have been
executed and delivered by the Selling Stockholder and constitute a valid and
binding agreement of the Selling Stockholder, enforceable against the Selling
Stockholder in accordance with the terms thereof.
     (c) On the Effective Date and when any post-effective amendment to the
Registration Statements becomes effective, no part of the Registration
Statements, the Base Prospectus or any such amendment or supplement thereto did
or will contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading. At the Effective Date, the date the Base
Prospectus or any amendment or supplement to the Base Prospectus, including the
Prospectus Supplement, is filed with the Commission, the date of first use of
the Prospectus Supplement, and the Closing Date, the Prospectuses did not and
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The foregoing
representations and warranties in this Section 4(c) do not apply to any
statements or omissions made in reliance on and in conformity with information
relating to the Placement Agent furnished in writing to the Company by the
Placement Agent specifically for inclusion in the Registration Statements, the
Base Prospectus, the Prospectus Supplement or Prospectuses or any amendment or
supplement thereto. The Selling Stockholder acknowledges that the statements set
forth in the last paragraph under the heading “Plan of Distribution” in the
Prospectus Supplement constitute the only information relating to the Placement
Agent furnished in writing to the Company by the Placement Agent specifically
for inclusion in the Registration Statements, the Base Prospectus, the
Prospectus Supplement, or the Prospectuses or any amendment or supplement
thereto.

9



--------------------------------------------------------------------------------



 



     (d) The Selling Stockholder has no reason to believe that the
representations and warranties of the Company contained in Section 3 hereof are
not true and correct, is familiar with the Registration Statements and the
Prospectuses (as amended or supplemented) and has no knowledge of any material
fact, condition or information not disclosed in the Registration Statements, as
of their respective effective dates, or the Prospectuses (or any amendment or
supplement thereto), as of the applicable filing dates, which has adversely
affected or may adversely affect the business of the Company.
     (e) The Selling Stockholder is not prompted to sell Shares by any material
information concerning the Company which is not set forth in, or incorporated by
reference into, the Prospectuses or the Registration Statements.
     5. Agreements of the Company. The Company covenants and agrees with the
Placement Agent as follows:
     (a) The Company will not, during such period as the Prospectus is required
by law to be delivered in connection with sales of the Shares or a dealer, file
any amendment or supplement to the Registration Statements or the Prospectuses,
unless a copy thereof shall first have been submitted to the Placement Agent
within a reasonable period of time prior to the filing thereof and the Placement
Agent shall not have objected thereto in good faith and on reasonable grounds.
     (b) The Company will notify the Placement Agent promptly, and will confirm
such advice in writing, (i) when any post-effective amendment to the
Registration Statements becomes effective, (ii) of any request by the Commission
for amendments or supplements to the Registration Statements or the Prospectuses
or for additional information, (iii) of the issuance by the Commission of any
stop order suspending the effectiveness of the Registration Statements or the
initiation of any proceedings for that purpose or the threat thereof, (iv) of
the happening of any event during the period mentioned in the second sentence of
Section 4(e) that in the judgment of the Company makes any statement made in the
Registration Statements or the Prospectuses untrue or that requires the making
of any changes in the Registration Statements or the Prospectuses in order to
make the statements therein, in the light of the circumstances in which they are
made, not misleading, and (v) of receipt by the Company or any representative or
attorney of the Company of any other communication from the Commission relating
to the Company, the Registration Statements, any preliminary prospectus, the
Base Prospectus, the Prospectus Supplement or the Prospectuses. If at any time
the Commission shall issue any order suspending the effectiveness of the
Registration Statements, the Company will make every reasonable effort to obtain
the withdrawal of such order at the earliest possible moment. If the Company has
omitted any information from the Company Registration Statement pursuant to
Rule 430A of the Rules and Regulations or has omitted any information from the
Base Prospectus pursuant to Rule 430B or 430C of the Rules and Regulations, the
Company will comply with the provisions of and make all requisite filings with
the Commission pursuant to said Rule 430A, Rule 430B or 430C, as applicable, and
notify the Placement Agent promptly of all such filings. If the Company elects
to rely upon Rule 462(b) under the Act, the Company shall file a registration
statement under Rule 462(b) with the Commission in compliance with Rule 462(b)
by 10:00 P.M., Washington, D.C. time, on the date of this Agreement, and the
Company shall at the time of filing either pay to the Commission the filing fee
for such Rule 462(b) registration statement or give irrevocable instructions for
the payment of such fee pursuant to the Rules and Regulations.
     (c) The Company will furnish to the Placement Agent, without charge, one
signed copy of each of the Registration Statements and of any post-effective
amendment thereto, including financial statements and schedules, and all
exhibits thereto and will furnish to the Placement Agent, without charge, a copy
of the Registration Statements and any pre- or post-effective amendment thereto,
including financial statements and schedules but without exhibits.
     (d) the Company will comply with all the provisions of any undertakings
contained in the Registration Statements.
     (e) From time to time, the Company will deliver to the Placement Agent,
without charge, as many copies of the Prospectuses or any amendment or
supplement thereto as the Placement Agent may reasonably request. The Company
consents to the use of the Prospectuses or any amendment or supplement thereto
by the Placement Agent, both in connection with the offering or sale of the
Shares and for any period of time thereafter during which the

10



--------------------------------------------------------------------------------



 



Prospectuses are required by law to be delivered in connection therewith. If
during such period of time any event shall occur that in the judgment of the
Company or counsel to the Placement Agent should be set forth in the
Prospectuses in order to make any statement therein, in the light of the
circumstances under which it was made, not misleading, or if it is necessary to
supplement or amend the Prospectuses to comply with law, the Company will
forthwith prepare and duly file with the Commission an appropriate supplement or
amendment thereto, and will deliver to the Placement Agent, without charge, such
number of copies of such supplement or amendment to the Prospectuses as the
Placement Agent may reasonably request. The Company will not file any document
under the Exchange Act or the Exchange Act Rules and Regulations before the
termination of the offering of the Shares, if such document would be deemed to
be incorporated by reference into the Prospectuses, that is not approved by the
Placement Agent after reasonable notice thereof.
     (f) Prior to any public offering of the Shares, the Company will cooperate
with the Placement Agent and counsel to the Placement Agent in connection with
the registration or qualification of the Shares for offer and sale under the
securities or Blue Sky laws of such jurisdictions as the Placement Agent may
request; provided, that in no event shall the Company be obligated to qualify to
do business in any jurisdiction where it is not now so qualified or to take any
action that would subject it to general service of process in any jurisdiction
where it is not now so subject.
     (g) The Company will, so long as required under the Rules and Regulations,
furnish to its shareholders as soon as practicable after the end of each fiscal
year an annual report (including a balance sheet and statements of income,
shareholders’ equity and cash flow of the Company and its consolidated
Subsidiaries, if any, certified by independent public accountants) and, as soon
as practicable after the end of each of the first three quarters of each fiscal
year, consolidated summary financial information of the Company and its
Subsidiaries, if any, for such quarter in reasonable detail.
     (h) During the period of five years commencing on the date hereof, the
Company will furnish to the Placement Agent copies of such financial statements
and other periodic and special reports as the Company is required to distribute
generally to the holders of any class of its capital stock.
     (i) The Company will make generally available to holders of its securities
as soon as may be practicable, but in no event later than the Availability Date
(as defined below), an earning statement (which need not be audited but shall be
in reasonable detail) covering a period of 12 months commencing after the
Effective Date that will satisfy the provisions of Section 11(a) of the Act
(including Rule 158 of the Rules and Regulations). For the purpose of the
preceding sentence, “Availability Date” means the 40th day after the end of the
fourth fiscal quarter following the fiscal quarter that includes such Effective
Date, except that if such fourth fiscal quarter is the last quarter of the
Company’s fiscal year, “Availability Date” means the 75th day after the end of
such fourth fiscal quarter.
     (j) Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company will pay or reimburse
if paid by the Placement Agent all costs and expenses incident to the
performance of the obligations of the Company under this Agreement and in
connection with the transactions contemplated hereby, including but not limited
to costs and expenses of or relating to (i) the preparation, printing and filing
of the Registration Statements and exhibits to it, each preliminary prospectus,
the Base Prospectus, each Prospectus Supplement, the Prospectuses, and any
amendment or supplement to any of the foregoing, (ii) the preparation and
delivery of certificates representing the Shares, (iii) furnishing (including
costs of shipping and mailing) such copies of the Registration Statements, the
Base Prospectus, the Prospectus Supplement, the Prospectuses and any preliminary
prospectus, and all amendments and supplements thereto, as may be requested by
the Placement Agent for use in connection with the offering and sale of the
Shares, (iv) the listing of the Shares on the NNM, (v) any filings required to
be made by the Placement Agent or the Company with the NASD, and the fees,
disbursements and other charges of counsel for the Placement Agent in connection
therewith or in determining the availability of an exemption therefrom, (vi) the
registration or qualification of the Shares for offer and sale under the
securities or Blue Sky laws of such jurisdictions designated pursuant to
Section 5(f), including the fees, disbursements and other charges of counsel to
the Placement Agent in connection therewith, and the preparation and printing of
preliminary, supplemental and final Blue Sky memoranda, (vii) fees,
disbursements and other charges of counsel to the Company and of the
Accountants, (viii) the transfer agent for the Shares, (ix) the Escrow Agent and
(x) any travel expenses of the Company’s officers, directors and employees and
any other expenses of the Company in connection with attending or hosting
meetings with prospective Investors. The Company shall reimburse the

11



--------------------------------------------------------------------------------



 



Placement Agent, upon request, for all out-of-pocket costs and expenses promptly
following receipt by the Company of an invoice from the Placement Agent.
     (k) The Company will not at any time, directly or indirectly, take any
action designed or that might reasonably be expected to cause or result in, or
that will constitute, stabilization of the price of the shares of Common Stock
to facilitate the sale or resale of any of the Shares.
     (l) The Company will apply the net proceeds from the offering and sale of
the Shares to be sold by the Company in the manner set forth in the Company
Prospectus under “Use of Proceeds.”
     (m) During the period beginning from the date hereof and continuing to and
including the date 90 days after the date of the Company Prospectus, without the
prior written consent of Needham & Company, LLC, the Company will not (1) offer,
sell, contract to sell, pledge, grant options, warrants or rights to purchase,
or otherwise dispose of any equity securities of the Company or any other
securities convertible into or exchangeable for its Common Stock or other equity
security (other than pursuant to employee stock option plans disclosed in the
Prospectus or pursuant to the conversion of convertible securities or the
exercise of warrants in each case outstanding on the date of this Agreement) or
(2) enter into any swap or other derivatives transaction that transfers to
another, in whole or in part, any of the economic benefits or risks of ownership
of shares of Common Stock, whether any such transaction described in clause
(1) or (2) above is to be settled by delivery of Common Stock or other
securities, in cash or otherwise; provided, however, that if (a) during the last
17 days of such 90-day period the Company issues an earnings release or material
news or a material event relating to the Company occurs or (b) prior to the
expiration of such 90-day period, the Company announces that it will release
earnings results during the 16-day period beginning on the last day of such
90-day period, the restrictions imposed by this Section 5(m) shall continue to
apply until the expiration of the 18-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event.
     (n) During the period of 90 days after the date of the Company Prospectus,
the Company will not, without the prior written consent of Needham & Company,
LLC, grant options to purchase shares of Common Stock at a price less than the
price at which the Shares have been offered to the public. During the period of
90 days after the date of the Company Prospectus, the Company will not file with
the Commission or cause to become effective any registration statement relating
to any securities of the Company without the prior written consent of Needham &
Company, LLC.
     (o) The Company will cause each of its executive officers and directors to
enter into lock-up agreements with the Placement Agent to the effect that they
will not, without the prior written consent of Needham & Company, LLC, sell,
contract to sell or otherwise dispose of any shares of Common Stock or rights to
acquire such shares according to the terms set forth in Exhibit B hereto.
     6. Further Agreements of the Company. (a) The Company represents and agrees
that, without the prior written consent of the Placement Agent, and the
Placement Agent represents and agrees that, without the prior written consent of
the Company, it has not made and will not make any offer relating to the Shares
that would constitute a “free writing prospectus” as defined in Rule 405 of the
Rules and Regulations. Any such Free Writing Prospectus the use of which has
been consented to by the Company and the Placement Agent is listed on Schedule I
and herein called a “Permitted Free Writing Prospectus.”
     (b) The Company agrees that is has treated and will treat, as the case may
be, each Permitted Free Writing Prospectus as an Issuer Free Writing Prospectus
and that it has complied and will comply, as the case may be, with the
requirements of Rules 164 and 433 of the Rules and Regulations applicable to any
Permitted Free Writing Prospectus, including timely Commission filings where
required and legending.

12



--------------------------------------------------------------------------------



 



     7. Agreements of the Selling Stockholder. (a) The Selling Stockholder will
comply with the terms and conditions of the lock-up letter agreement that was
executed between the Selling Stockholder and the Placement Agent.
     (b) The Selling Stockholder will not at any time, directly or indirectly,
take any action designed or that might reasonably be expected to cause or result
in, or that will constitute, stabilization of the price of the shares of Common
Stock to facilitate the sale or resale of any of the Shares.
     8. Conditions of the Obligations of the Placement Agent. The obligations of
the Placement Agent hereunder are subject to the following conditions:
     (a) All filings required by Rule 424, Rule 430A, 430B and 430C of the Rules
and Regulations shall have been made. If the Company has elected to rely upon
Rule 462(b), the registration statement filed under Rule 462(b) shall have
become effective by 10:00 P.M., Washington, D.C. time, on the date of this
Agreement.
     (b) (i) No stop order suspending the effectiveness of the Registration
Statements shall have been issued and no proceedings for that purpose shall be
pending or threatened by the Commission, (ii) no order suspending the
effectiveness of the Registration Statements or the qualification or
registration of the Shares under the securities or Blue Sky laws of any
jurisdiction shall be in effect and no proceeding for such purpose shall be
pending before or threatened or contemplated by the Commission or the
authorities of any such jurisdiction, (iii) any request for additional
information on the part of the staff of the Commission or any such authorities
shall have been complied with to the satisfaction of the staff of the Commission
or such authorities, (iv) after the date hereof no amendment or supplement to
the Registration Statements or the Prospectuses shall have been filed unless a
copy thereof was first submitted to the Placement Agent and the Placement Agent
does not object thereto in good faith, and (v) the Placement Agent shall have
received certificates, dated the Closing Date and signed by the Chief Executive
Officer and the Chief Financial Officer of the Company (who may, as to
proceedings threatened, rely upon the best of their information and belief), to
the effect of clauses (i), (ii) and (iii) of this paragraph.
     (c) Since September 30, 2005, (i) there shall not have been a material
adverse change in the general affairs, business, business prospects, properties,
management, condition (financial or otherwise) or results of operations of the
Company or any of its Subsidiaries, whether or not arising from transactions in
the ordinary course of business, in each case other than as described in or
contemplated by the Registration Statements and the Prospectuses, and
(ii) neither the Company nor any of its Subsidiaries shall have sustained any
material loss or interference with its business or properties from fire,
explosion, flood or other casualty, whether or not covered by insurance, or from
any labor dispute or any court or legislative or other governmental action,
order or decree, which is not described in the Registration Statements and the
Prospectuses, if in the judgment of the Placement Agent any such development
makes it impracticable or inadvisable to consummate the offering of the Shares.
     (d) Since the respective dates as of which information is given in the
Registration Statements and the Prospectuses, there shall have been no
litigation or other proceeding instituted against the Company, any of its
Subsidiaries, or any of its or their officers or directors in their capacities
as such, before or by any federal, state or local court, commission, regulatory
body, administrative agency or other governmental body, domestic or foreign, in
which litigation or proceeding an unfavorable ruling, decision or finding would,
in the judgment of the Placement Agent, have a Material Adverse Effect or if, in
the judgment of the Placement Agent, any such development makes it impracticable
or inadvisable to consummate the offering of the Shares.
     (e) Each of the representations and warranties of the Company and the
Selling Stockholder contained herein shall be true and correct in all respects
(in the case of any representation or warranty containing a materiality or
Material Adverse Effect qualification) or in all material respects at the
Closing Date and all covenants and agreements contained herein to be performed
on the part of the Company or the Selling Stockholder and all conditions
contained herein to be fulfilled or complied with by the Company or the Selling
Stockholder at or prior to the Closing Date shall have been duly performed,
fulfilled or complied with.
     (f) The Placement Agent shall have received an opinion, dated the Closing
Date, satisfactory in form and substance to the Placement Agent and counsel for
the Placement Agent, from Richard Hegger, General Counsel to the Company, with
respect to the following matters:

13



--------------------------------------------------------------------------------



 



     (i) Each of the Company and Rhetech, Inc. is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation; has full corporate power and authority to conduct all the
activities conducted by it, to own or lease all the assets owned or leased by it
and to conduct its business as described in the Registration Statements and
Prospectuses; and is duly licensed or qualified to do business and is in good
standing as a foreign corporation in all jurisdictions in which the nature of
the activities conducted by it or the character of the assets owned or leased by
it makes such license or qualification necessary and where the failure to be
licensed or qualified would have a material and adverse effect on the business
or financial condition of the Company.
     (ii) All of the shares of capital stock of the Company issued since the
Company’s initial public offering have been duly authorized, validly issued and
are fully paid and nonassessable, and were not issued in violation of or subject
to any preemptive or, to such counsel’s knowledge, similar rights.
     (iii) The Shares have been duly authorized and, when issued and paid for as
contemplated by this Agreement and the respective Purchase Agreements, will be
validly issued, fully paid and nonassessable; and no preemptive or similar
rights exist with respect to any of the Shares or the issue and sale thereof.
     (iv) All of the outstanding shares of capital stock of Rhetech, Inc. have
been duly authorized and validly issued and are fully paid and nonassessable,
and owned by the Company free and clear of all claims, liens, charges and
encumbrances; to such counsel’s knowledge, there are no securities outstanding
that are convertible into or exercisable or exchangeable for capital stock of
Rhetech, Inc.
     (v) To such counsel’s knowledge, except as disclosed in or specifically
contemplated by the Registration Statements, there are no outstanding options,
warrants or other rights calling for the issuance of, and no commitments, plans
or arrangements to issue, any shares of capital stock of the Company or any
security convertible into or exchangeable or exercisable for capital stock of
the Company. The description of the capital stock of the Company included in or
incorporated by reference in the Registration Statements and the Prospectuses
conforms in all material respects to the terms thereof.
     (vi) To such counsel’s knowledge, there are no legal or governmental
proceedings pending or threatened to which the Company or any of its
Subsidiaries is a party or to which any of their respective properties is
subject that are required to be described in the Registration Statements or the
Prospectuses but are not so described.
     (vii) The Company has full corporate power and authority to enter into this
Agreement and the Purchase Agreements. This Agreement and each Purchase
Agreement have been duly authorized, executed and delivered by the Company.
     (viii) The execution and delivery of this Agreement and the Purchase
Agreements, the compliance by the Company with all of the respective terms
hereof and thereof and the consummation of the transactions contemplated hereby
and thereby (A) do not contravene any provision of the Articles of Incorporation
or By-Laws of the Company, (B) to such counsel’s knowledge, will not result in
the creation or imposition of any lien, charge or encumbrance upon any of the
assets of the Company or any of its Subsidiaries pursuant to the terms and
provisions of, conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, or give any party a right
to terminate any of its obligations under, or result in the acceleration of any
obligation under, any material indenture, mortgage, deed of trust, voting trust
agreement, loan agreement, bond, debenture, note agreement or other material
evidence of indebtedness, lease, contract or other agreement, document or
instrument known to such counsel to which the Company or any of its Subsidiaries
is a party or by which the Company, any of its Subsidiaries, or any of their
respective properties is bound or affected, or (C) violate or conflict with
(i) any judgment, ruling, decree or order known to such counsel or (ii) to such
counsel’s knowledge, any statute, rule or regulation of any court or other
governmental agency or body, applicable to the business or properties of the
Company or any of its Subsidiaries.

14



--------------------------------------------------------------------------------



 



     (ix) To such counsel’s knowledge, there is no document or contract of a
character required to be described in the Registration Statements or the
Prospectuses or to be filed as an exhibit to the Registration Statements that is
not described or filed or incorporated by reference as required, and each
description of such contracts and documents that is contained or incorporated by
reference in the Registration Statements and Prospectuses fairly presents in all
material respects the information required under the Act and the Rules and
Regulations.
     (x) The statements under the captions “Description of Securities” and
“Legal Proceedings,” and the first sentence of “Risk Factors — Anti-takeover
provisions in our charter documents could adversely affect the rights of holders
of our common stock,” in the Prospectuses or incorporated by reference therein,
insofar as the statements constitute a summary of documents referred to therein
or matters of law, are accurate summaries and fairly and correctly present, in
all material respects, such documents or matters of law (provided, however, that
such counsel may rely on representations of the Company with respect to the
factual matters contained in such statements, and provided further that such
counsel shall state that nothing has come to the attention of such counsel that
leads them to believe that such representations are not true and correct in all
material respects).
     (xi) To such counsel’s knowledge, no holder of securities of the Company
has rights, which have not been waived or satisfied, to require the Company to
register with the Commission shares of Common Stock or other securities, as part
of the offering contemplated hereby.
     (xii) The Selling Stockholder has full power and authority to enter into
this Agreement and the Purchase Agreements. This Agreement and each Purchase
Agreement have been duly executed and delivered by the Selling Stockholder.
     (xiii) Upon delivery of the Shares and payment therefor by an Investor,
good and valid title to such Shares, free and clear of all liens, encumbrances,
equities or claims, will pass to such Investor.
     (g) The Placement Agent shall have received an opinion, dated the Closing
Date, satisfactory in form and substance to the Placement Agent and counsel for
the Placement Agent, from Morrison & Foerster LLP, counsel to the Company and
the Selling Stockholder, with respect to the following matters:
     (i) No consent, approval, authorization or order of, or any filing or
declaration with, any court or governmental agency or body is required for the
consummation by the Company of the transactions on its part contemplated under
this Agreement or the respective Purchase Agreements, except such as have been
obtained or made under the Act or the Rules and Regulations and such as may be
required under state securities or Blue Sky laws or the by-laws and rules of the
NASD in connection with the offering by the Placement Agent of the Shares.
     (ii) The Company is not an “investment company” or an “affiliated person”
of, or “promoter” or “principal underwriter” for, an “investment company,” as
such terms are defined in the Investment Company Act of 1940, as amended.
     (iii) The Registration Statements have become effective under the Act and,
to such counsel’s knowledge, no stop order suspending the effectiveness of the
Registration Statements has been issued and no proceeding for that purpose has
been instituted or is pending, threatened or contemplated.
     (iv) The Registration Statements and the Prospectuses comply as to form in
all material respects with the requirements of the Act and the Rules and
Regulations (other than the financial statements and schedule contained or
incorporated by reference in the Registration Statements or the Prospectuses, as
to which such counsel need express no opinion).
     (v) The documents incorporated by reference in the Prospectuses (other than
the financial statements and schedule contained therein, as to which such
counsel need express no opinion), when they

15



--------------------------------------------------------------------------------



 



were filed with the Commission, complied as to form in all material respects
with the requirements of the Exchange Act and the Exchange Act Rules and
Regulations.
     Such counsel shall also state that (i) such counsel has participated in
conferences with the Placement Agent’s representatives and with representatives
of the Company and its accountants concerning the Registration Statements and
the Prospectuses and has considered the matters required to be stated therein
and the statements contained therein, although such counsel has not
independently verified the accuracy, completeness or fairness of such
statements, and (ii) that based upon and subject to the foregoing, nothing has
come to the attention of such counsel that leads such counsel to believe that
the Registration Statements, at the time it became effective, contained an
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
or that the Prospectuses, at the time they were filed with the Commission
pursuant to Rule 424(b) under the Act or as of the Closing Date, contained an
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading (it being
understood that such counsel is not being requested to and is not required to
make any comment in such statement with respect to the financial statements and
other financial information contained in the Registration Statements or
Prospectuses)
     (h) The Placement Agent shall have received an opinion, dated the Closing
Date, from Perkins Coie LLP, patent counsel to the Company, with respect to
certain patent matters, which opinions shall be reasonably satisfactory in all
respects to the Placement Agent:
     (i) The Placement Agent shall have received an opinion, dated the Closing
Date, from each of Hewitsons Solicitors and Clifford Chance LLP, counsel to the
Company with respect to Semitool Europe Ltd. and Semitool Japan Inc.,
respectively, with respect to certain matters relating to such Subsidiaries,
which opinions shall be reasonably satisfactory in all respects to the Placement
Agent:
     (j) The Placement Agent shall have received an opinion, dated the Closing
Date, from Fenwick & West LLP, counsel to the Placement Agent, with respect to
the Registration Statements, the Prospectuses and this Agreement, which opinion
shall be satisfactory in all respects to the Placement Agent.
     (k) Concurrently with the execution and delivery of this Agreement, the
Accountants shall have furnished to the Placement Agent a letter, dated the date
of its delivery, addressed to the Placement Agent and in form and substance
satisfactory to the Placement Agent and the Accountants, confirming that they
are independent accountants with respect to the Company and its Subsidiaries as
required by the Act and the Exchange Act and the Rules and Regulations and with
respect to certain financial and other statistical and numerical information
contained or incorporated by reference in the Registration Statements. At the
Closing Date, the Accountants shall have furnished to the Placement Agent a
letter, dated the date of its delivery, which shall confirm, on the basis of a
review in accordance with the procedures set forth in the letter from the
Accountants, that nothing has come to their attention during the period from the
date of the letter referred to in the prior sentence to a date (specified in the
letter) not more than three days prior to the Closing Date, which would require
any change in their letter dated the date hereof if it were required to be dated
and delivered at the Closing Date.
     (l) At the Closing Date, there shall be furnished to the Placement Agent a
certificate, dated the date of its delivery, signed by each of the Chief
Executive Officer and the Chief Financial Officer of the Company, in form and
substance satisfactory to the Placement Agent, to the effect that:
     (i) Each signer of such certificate has carefully examined the Registration
Statements and the Prospectuses (including any documents filed under the
Exchange Act and deemed to be incorporated by reference into the Prospectuses)
and (A) as of the date of such certificate, such documents are true and correct
in all material respects and do not omit to state a material fact required to be
stated therein or necessary in order to make the statements therein not untrue
or misleading and (B) since the Effective Date no event has occurred as a result
of which it is necessary to amend or supplement the Prospectuses in order to
make the statements therein not untrue or misleading.
     (ii) Each of the representations and warranties of the Company contained in
this Agreement were, when originally made, and are, at the time such certificate
is delivered, true and correct.

16



--------------------------------------------------------------------------------



 



     (iii) Each of the covenants required to be performed by the Company herein
on or prior to the date of such certificate has been duly, timely and fully
performed and each condition herein required to be satisfied or fulfilled on or
prior to the date of such certificate has been duly, timely and fully satisfied
or fulfilled.
     (m) On or prior to the Closing Date, the Placement Agent shall have
received the executed agreements referred to in Section 5(o).
     (n) The Shares shall be qualified for sale in such jurisdictions as the
Placement Agent may reasonably request and each such qualification shall be in
effect and not subject to any stop order or other proceeding on the Closing
Date.
     (o) Prior to the Closing Date, the Shares shall have been duly authorized
for listing on the NNM upon official notice of issuance.
     (p) At the Closing Date, the Selling Stockholder shall have furnished to
the Placement Agent a certificate stating that the representations, warranties
and agreements of the Selling Stockholder contained herein are true and correct
as of the Closing Date and that the Selling Stockholder has complied with all
agreements contained herein to be performed by the Selling Stockholder at or
prior to the Closing Date.
     (q) The Company shall have furnished to the Placement Agent such
certificates, in addition to those specifically mentioned herein, as the
Placement Agent may have reasonably requested as to the accuracy and
completeness at the Closing Date of any statement in the Registration Statement
or the Prospectus, as to the accuracy at the Closing Date of the representations
and warranties of the Company herein, as to the performance by the Company of
its obligations hereunder, or as to the fulfillment of the conditions concurrent
and precedent to the obligations hereunder of the Placement Agent.
     9. Indemnification.
     (a) The Company will indemnify and hold harmless the Placement Agent, the
directors, officers, employees and agents of the Placement Agent and each
person, if any, who controls the Placement Agent within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act, from and against any
and all losses, claims, liabilities, expenses and damages (including any and all
investigative, legal and other expenses reasonably incurred in connection with,
and any amount paid in settlement of, any action, suit or proceeding or any
claim asserted), to which they, or any of them, may become subject under the
Act, the Exchange Act or other federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, liabilities, expenses
or damages arise out of or are based on any untrue statement or alleged untrue
statement of a material fact contained in any preliminary prospectus, the
Registration Statements, the Base Prospectus, any Prospectus Supplement, the
Prospectuses or any amendment or supplement thereto, or any Issuer Free Writing
Prospectus, or the omission or alleged omission to state in such document a
material fact required to be stated in it or necessary to make the statements in
it not misleading in the light of the circumstances in which they were made, or
arise out of or are based in whole or in part on any inaccuracy in the
representations and warranties of the Company contained herein or any failure of
the Company to perform its obligations hereunder or under law in connection with
the transactions contemplated hereby; provided, however, that the Company will
not be liable to the extent that such loss, claim, liability, expense or damage
arises from the sale of the Shares to any Investor and is based on an untrue
statement or omission or alleged untrue statement or omission made in reliance
on and in conformity with information relating to the Placement Agent furnished
in writing to the Company by the Placement Agent expressly for inclusion in any
preliminary prospectus, the Registration Statements, the Base Prospectus, any
Prospectus Supplement, the Prospectuses, or any Issuer Free Writing Prospectus.
The Company acknowledges that the statements set forth in the last paragraph
under the heading “Plan of Distribution” in the Prospectus Supplement constitute
the only information relating to the Placement Agent furnished in writing to the
Company by the Placement Agent expressly for inclusion in any preliminary
prospectus, the Registration Statements, the Base Prospectus, any Prospectus
Supplement, the Prospectuses, or any Issuer Free Writing Prospectus. This
indemnity agreement will be in addition to any liability that the Company might
otherwise have.

17



--------------------------------------------------------------------------------



 



     (b) The Selling Stockholder will indemnify and hold harmless the Placement
Agent, the directors, officers, employees and agents of the Placement Agent and
each person, if any, who controls the Placement Agent within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act, from and against any
and all losses, claims, liabilities, expenses and damages (including any and all
investigative, legal and other expenses reasonably incurred in connection with,
and any amount paid in settlement of, any action, suit or proceeding or any
claim asserted), to which they, or any of them, may become subject under the
Act, the Exchange Act or other federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, liabilities, expenses
or damages arise out of or are based on any untrue statement or alleged untrue
statement of a material fact contained in any preliminary prospectus, the
Registration Statements, the Base Prospectus, any Prospectus Supplement, the
Prospectuses or any amendment or supplement thereto, or any Issuer Free Writing
Prospectus, or the omission or alleged omission to state in such document a
material fact required to be stated in it or necessary to make the statements in
it not misleading in the light of the circumstances in which they were made, or
arise out of or are based in whole or in part on any inaccuracy in the
representations and warranties of the Selling Stockholder contained herein or
any failure of the Selling Stockholder to perform its obligations hereunder or
under law in connection with the transactions contemplated hereby; provided,
however, that the Selling Stockholder will not be liable to the extent that such
loss, claim, liability, expense or damage arises from the sale of the Shares to
any Investor and is based on an untrue statement or omission or alleged untrue
statement or omission made in reliance on and in conformity with information
relating to the Placement Agent furnished in writing to the Company by the
Placement Agent expressly for inclusion in any preliminary prospectus, the
Registration Statements, the Base Prospectus, any Prospectus Supplement, the
Prospectuses, or any Issuer Free Writing Prospectus; provided, further, however,
the Selling Stockholder shall not be responsible, either pursuant to this
Section 9 or as a result of any other provision of this Agreement, including
breaches of any representations, warranties or covenants made in this Agreement,
or otherwise in connection with the transactions contemplated hereby, for any
losses, expenses, liabilities or claims, including claims for settlements made,
contribution or expense reimbursement, which in the aggregate exceed the
proceeds, after deducting the Fees paid by the Selling Stockholder, received by
the Selling Stockholder from the sale of the Shares by the Selling Stockholder
hereunder. The Selling Stockholder acknowledges that the statements set forth in
the last paragraph under the heading “Plan of Distribution” in the Prospectus
Supplement constitute the only information relating to the Placement Agent
furnished in writing to the Company by the Placement Agent expressly for
inclusion in any preliminary prospectus, the Registration Statements, the Base
Prospectus, any Prospectus Supplement, the Prospectuses, or any Issuer Free
Writing Prospectus. This indemnity agreement will be in addition to any
liability that the Company might otherwise have.
     (c) The Placement Agent will indemnify and hold harmless the Company, each
director of the Company, each officer of the Company who signs the Registration
Statement, and each person, if any, who controls the Company within the meaning
of Section 15 of the Act or Section 20 of the Exchange Act, and the Selling
Stockholder to the same extent as the foregoing indemnity from the Company to
the Placement Agent, as set forth in Section 9(a), but only insofar as losses,
claims, liabilities, expenses or damages arise out of or are based on any untrue
statement or omission or alleged untrue statement or omission made in reliance
on and in conformity with information relating to the Placement Agent furnished
in writing to the Company by the Placement Agent expressly for use in any
preliminary prospectus, the Registration Statements, the Base Prospectus, any
Prospectus Supplement, the Prospectuses, or any Issuer Free Writing Prospectus.
The Company and the Selling Stockholder acknowledge that the statements set
forth in the last paragraph under the heading “Plan of Distribution” in the
Prospectus Supplement constitute the only information relating to the Placement
Agent furnished in writing to the Company by the Placement Agent expressly for
use in any preliminary prospectus, the Registration Statements, the Base
Prospectus, any Prospectus Supplement, the Prospectuses, or any Issuer Free
Writing Prospectus. This indemnity will be in addition to any liability that the
Placement Agent might otherwise have.
     (d) Any party that proposes to assert the right to be indemnified under
this Section 9 shall, promptly after receipt of notice of commencement of any
action against such party in respect of which a claim is to be made against an
indemnifying party or parties under this Section 9, notify each such
indemnifying party in writing of the commencement of such action, enclosing with
such notice a copy of all papers served, but the omission so to notify such
indemnifying party will not relieve it from any liability that it may have to
any indemnified party under the foregoing provisions of this Section 9 unless,
and only to the extent that, such omission results in the loss of substantive
rights or defenses by the indemnifying party. If any such action is brought
against any indemnified party and it notifies the indemnifying party of its
commencement, the indemnifying party will be entitled to participate in and, to
the extent that it elects by delivering written notice to the indemnified party
promptly after receiving notice

18



--------------------------------------------------------------------------------



 



of the commencement of the action from the indemnified party, jointly with any
other indemnifying party similarly notified, to assume the defense of the
action, with counsel reasonably satisfactory to the indemnified party. After
notice from the indemnifying party to the indemnified party of its election to
assume the defense, the indemnifying party will not be liable to the indemnified
party for any legal or other expenses except as provided below and except for
the reasonable costs of investigation incurred by the indemnified party in
connection with the defense. The indemnified party will have the right to employ
its own counsel in any such action, but the fees, expenses and other charges of
such counsel will be at the expense of such indemnified party unless (i) the
employment of counsel by the indemnified party has been authorized in writing by
the indemnifying party, (ii) the indemnified party has reasonably concluded
(based on advice of counsel) that there may be legal defenses available to it or
other indemnified parties that are different from or in addition to those
available to the indemnifying party, (iii) a conflict or potential conflict
exists (based on advice of counsel to the indemnified party) between the
indemnified party and the indemnifying party (in which case the indemnifying
party will not have the right to direct the defense of such action on behalf of
the indemnified party) or (iv) the indemnifying party has not in fact employed
counsel reasonably satisfactory to the indemnified party to assume the defense
of such action within a reasonable time after receiving notice of the
commencement of the action, in each of which cases the reasonable fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm admitted to practice in such
jurisdiction at any one time for all such indemnified party or parties. All such
fees, disbursements and other charges will be reimbursed by the indemnifying
party promptly as they are incurred. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending or threatened action in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party unless such settlement (i) includes an unconditional release
of such indemnified party from all liability on any claims that are the subject
matter of such action and (ii) does not include a statement as to, or an
admission of, fault, culpability or a failure to act by or on behalf of an
indemnified party. An indemnifying party will not be liable for any settlement
of any action or claim effected without its written consent (which consent will
not be unreasonably withheld or delayed).
     (e) If the indemnification provided for in this Section 9 is applicable in
accordance with its terms but for any reason is held to be unavailable to or
insufficient to hold harmless an indemnified party under paragraphs (a), (b),
(c) and (d) of this Section 9 in respect of any losses, claims, liabilities,
expenses and damages referred to therein, then each applicable indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable (including any investigative, legal and other expenses
reasonably incurred in connection with, and any amount paid in settlement of,
any action, suit or proceeding or any claim asserted, but after deducting any
contribution received by the Company or the Selling Stockholder from persons
other than the Placement Agent, such as persons who control the Company within
the meaning of the Act, officers of the Company who signed the Registration
Statements and directors of the Company, who also may be liable for
contribution) by such indemnified party as a result of such losses, claims,
liabilities, expenses and damages in such proportion as shall be appropriate to
reflect the relative benefits received by the Company and the Selling
Stockholder, on the one hand, and the Placement Agent, on the other hand. The
relative benefits received by the Company and the Selling Stockholder, on the
one hand, and the Placement Agent, on the other hand, shall be deemed to be in
the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Company and the Selling Stockholder bear to
the total Fee received by the Placement Agent pursuant to this Agreement. If,
but only if, the allocation provided by the foregoing sentence is not permitted
by applicable law, the allocation of contribution shall be made in such
proportion as is appropriate to reflect not only the relative benefits referred
to in the foregoing sentence but also the relative fault of the Company and the
Selling Stockholder, on the one hand, and the Placement Agent, on the other
hand, with respect to the statements or omissions that resulted in such loss,
claim, liability, expense or damage, or action in respect thereof, as well as
any other relevant equitable considerations with respect to such offering. Such
relative fault shall be determined by reference to whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company, the Selling
Stockholder or the Placement Agent, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company, the Selling Stockholder and the Placement
Agent agree that it would not be just and equitable if contributions pursuant to
this Section 9(e) were to be determined by pro rata allocation or by any other
method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss claim, liability, expense or damage, or action in
respect thereof, referred to above in this Section

19



--------------------------------------------------------------------------------



 



9(e) shall be deemed to include, for purposes of this Section 9(e), any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 9(e), in no case shall the Placement Agent be
required to contribute any amount in excess of the Fee received by the Placement
Agent pursuant to this Agreement. No person found guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) will be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 9(e), any person who controls a
party to this Agreement within the meaning of the Act will have the same rights
to contribution as that party, and each officer of the Company who signed the
Registration Statements will have the same rights to contribution as the
Company, subject in each case to the provisions hereof. Any party entitled to
contribution, promptly after receipt of notice of commencement of any action
against any such party in respect of which a claim for contribution may be made
under this Section 9(e), will notify any such party or parties from whom
contribution may be sought, but the omission so to notify will not relieve the
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 9(e). No party will be liable for
contribution with respect to any action or claim settled without its written
consent (which consent will not be unreasonably withheld).
     (f) The indemnity and contribution agreements contained in this Section 9
and the representations and warranties of the Company and the Selling
Stockholder contained in this Agreement shall remain operative and in full force
and effect regardless of (i) any investigation made by or on behalf of the
Placement Agent, (ii) acceptance by the Investors of any of the Shares and
payment therefor, or (iii) any termination of this Agreement.
     10. Reimbursement of Certain Expenses. In addition to its other obligations
under Section 9 of this Agreement, the Company hereby agrees to reimburse the
Placement Agent on a quarterly basis for all reasonable legal and other expenses
incurred in connection with investigating or defending any claim, action,
investigation, inquiry or other proceeding arising out of or based upon, in
whole or in part, any statement or omission or alleged statement or omission, or
any inaccuracy in the representations and warranties of the Company contained
herein or failure of the Company to perform its or their respective obligations
hereunder or under law, all as described in Section 9, notwithstanding the
absence of a judicial determination as to the propriety and enforceability of
the obligations under this Section 9 and the possibility that such payment might
later be held to be improper; provided, however, that, to the extent any such
payment is ultimately held to be improper, the persons receiving such payments
shall promptly refund them. In addition to its other obligations under Section 9
of this Agreement, the Selling Stockholder hereby agrees to reimburse the
Placement Agent on a quarterly basis for all reasonable legal and other expenses
incurred in connection with investigating or defending any claim, action,
investigation, inquiry or other proceeding arising out of or based upon, in
whole or in part, any statement or omission or alleged statement or omission, or
any inaccuracy in the representations and warranties of the Selling Stockholder
contained herein or failure of the Selling Stockholder to perform its or their
respective obligations hereunder or under law, all as described in Section 9,
notwithstanding the absence of a judicial determination as to the propriety and
enforceability of the obligations under this Section 9 and the possibility that
such payment might later be held to be improper; provided, however, that, to the
extent any such payment is ultimately held to be improper, the persons receiving
such payments shall promptly refund them.
     11. Termination. The obligations of the Placement Agent under this
Agreement may be terminated at any time on or prior to the Closing Date, by
notice to the Company and the Selling Stockholder from the Placement Agent,
without liability on the part of the Placement Agent to the Company or the
Selling Stockholder if in the sole judgment of the Placement Agent, (i) trading
in any of the equity securities of the Company shall have been suspended or
limited by the Commission or by The Nasdaq Stock Market, (ii) trading in
securities generally on the New York Stock Exchange or The Nasdaq Stock Market
shall have been suspended or limited or minimum or maximum prices shall have
been generally established on such exchange, or additional material governmental
restrictions, not in force on the date of this Agreement, shall have been
imposed upon trading in securities generally by such exchange, by order of the
Commission or any court or other governmental authority, or by The Nasdaq Stock
Market, (iii) a general banking moratorium shall have been declared by federal,
New York State or California State authorities or any material disruption of the
securities settlement or clearance services in the United States shall have
occurred, or (iv) any material adverse change in the financial or securities
markets in the United States or in political, financial or economic conditions
in the United States, any outbreak or material escalation of hostilities
involving the United States, a declaration of a national emergency or war by the
United States, or other calamity or crisis, either within or outside the United
States, shall have occurred, the effect of which is such as to make it, in the
sole judgment of the Placement Agent, impracticable or inadvisable to proceed
with completion of the placement of the Shares.

20



--------------------------------------------------------------------------------



 



     If this Agreement is terminated pursuant to Section 11 hereof, neither the
Company nor the Selling Stockholder shall be under any liability to the
Placement Agent except as provided in Sections 5(j), 9 and 10 hereof; but, if
for any other reason this Agreement is terminated or the placement of the Shares
is not consummated or if for any reason the Company or the Selling Stockholder
shall be unable to perform their obligations hereunder, the Company will
reimburse the Placement Agent for all out-of-pocket expenses (including the
fees, disbursements and other charges of counsel to the Placement Agent)
incurred by the Placement Agent in connection with this Agreement or the
offering contemplated hereunder.
     12. Notices. Notice given pursuant to any of the provisions of this
Agreement shall be in writing and, unless otherwise specified, shall be mailed
or delivered (a) if to the Company, at the office of the Company, 655 West
Reserve Drive, Kalispell, MT 59901, Attention: Chief Executive Officer, with a
copy to Justin L. Bastian, Esq., Morrison & Foerster LLP, 755 Page Mill Road,
Palo Alto, CA 94304, (b) if to the Selling Stockholder, at the office of the
Company, 655 West Reserve Drive, Kalispell, MT 59901, Attention: Raymon F.
Thompson, with a copy to Justin L. Bastian, Esq., Morrison & Foerster LLP, 755
Page Mill Road, Palo Alto, CA 94304 or (c) if to the Placement Agent, at the
offices of (i) Needham & Company, LLC, 445 Park Avenue, New York, New York
10022, Attention: Corporate Finance Department, with a copy to Laird H. Simons,
III, Esq., Fenwick & West LLP, 801 California Street, Mountain View, CA 94041.
Any such notice shall be effective only upon receipt. Any notice under
Section 12 may be made by telecopier or telephone, but if so made shall be
subsequently confirmed in writing.
     13. No Fiduciary Relationship. Notwithstanding any preexisting
relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the Placement
Agent, the Company and the Selling Stockholder acknowledge and agree that (i)
the purchase and sale of the Shares pursuant to this Agreement (including the
determination of the terms of the offering of the Shares) is an arms’-length
commercial transaction between the Company, the Selling Stockholder and the
several Investors, (ii) the Placement Agent has not assumed an advisory or
fiduciary responsibility in favor of the Company or the Selling Stockholder with
respect to the offering contemplated hereby or the process leading thereto
(irrespective of whether the Placement Agent has advised or is currently
advising the Company or the Selling Stockholder on other matters) or any other
obligation to the Company or the Selling Stockholder except the obligations
expressly set forth in this Agreement, (iii) the Placement Agent and its
affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Company and the Selling Stockholder and
have no obligation to disclose or account to the Company or the Selling
Stockholder for any of such differing interests, and (iv) the Company and the
Selling Stockholder have consulted their own legal, tax, accounting and
financial advisors to the extent they deemed appropriate. The Company and the
Selling Stockholder hereby agree that they will not claim that the Placement
Agent has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Company and the Selling Stockholder, in
connection with such transaction or the process leading thereto.
     14. Miscellaneous.
     This Agreement has been and is made solely for the benefit of the Placement
Agent, the Company, the Selling Stockholder and the controlling persons,
directors and officers referred to in Section 9, and their respective successors
and assigns, and no other person shall acquire or have any right under or by
virtue of this Agreement.
     This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Selling Stockholder and the Placement
Agent, or any of them, with respect to the subject matter hereof.
     This Agreement shall be governed by and construed in accordance with the
laws of the State of New York applicable to contracts made and to be performed
entirely within such State.
     This Agreement may be signed in two or more counterparts with the same
effect as if the signatures thereto and hereto were upon the same instrument.
     In case any provision in this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

21



--------------------------------------------------------------------------------



 



     Each of the Company, the Selling Stockholder and the Placement Agent hereby
waives any right it may have to a trial by jury in respect of any claim based
upon or arising out of this Agreement or the transactions contemplated hereby.
[rest of page intentionally left blank]

22



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the agreement among
the Company, the Selling Stockholder and the Placement Agent.

            Very truly yours,


Semitool, Inc.
      By:   /s/ Larry A. Viano         Name: Larry A. Viano      
Title: VP-Finance, CFO    

            Selling Stockholder
                          /s/ Raymon F. Thompson       Raymon F. Thompson       
   

Confirmed as of the date first
above mentioned:

          Needham & Company, LLC    
 
       
By:
  /s/ Chad W. Keck    
 
       
 
  Title: Managing Director    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF PURCHASE AGREEMENT
Semitool, Inc.
655 West Reserve Drive
Kalispell, Montana 59901
Raymon F. Thompson
c/o Semitool, Inc.
655 West Reserve Drive
Kalispell, Montana 59901
Ladies and Gentlemen:
     The undersigned, [___] (the “Investor”), hereby confirms and agrees with
you as follows:
     1. This Purchase Agreement (the “Agreement”) is made as of December 15,
2005 among Semitool, Inc., a Montana corporation (the “Company”), Raymon F.
Thompson (the “Selling Stockholder”) and the Investor.
     2. As of the Closing (as defined below) and subject to the terms and
conditions hereof, the Company, the Selling Stockholder and the Investor agree
that the Investor will purchase from the Company and the Company will issue and
sell to the Investor [___] shares of common stock, no par value per share, of
the Company (“Common Stock”), and the Investor will purchase from the Selling
Stockholder and the Selling Stockholder will sell to the Investor [___] shares
of Common Stock (collectively with the shares of common stock to be sold by the
Company to the Investor, the “Shares”), for a purchase price of $9.85 per share,
or an aggregate purchase price of $[___]. The Investor acknowledges that the
offering of the Shares is not a firm commitment underwriting and that there is
no minimum offering amount.
     3. The completion of the purchase and sale of the Shares shall occur at a
closing (the “Closing”) which is expected to occur on or about December 21,
2005. After the execution of this Agreement by the Investor, the Investor shall
remit to the Company and to the Selling Stockholder, by wire transfer to the
account designated by the Company, the Selling Stockholder and the Placement
Agent (as defined below) in this Agreement, the amount of funds equal to the
aggregate purchase price of the Shares. Unless otherwise requested by the
Investor and agreed to by the Company and the Selling Stockholder, the Shares
purchased by the Investor will be delivered by electronic book-entry at The
Depository Trust Company (“DTC”), registered in the Investor’s name and address
as set forth below, and will be released by Registrar and Transfer Company, the
Company’s transfer agent (the “Transfer Agent”), to the Investor at the Closing.
After the execution of this Agreement by the Investor, the Investor shall direct
the broker-dealer at which the account or accounts to be credited with the
Shares are maintained to set up a deposit/withdrawal at custodian (“DWAC”)
instructing the Transfer Agent to credit such account or accounts with the
Shares.
     4. The offering and sale of the Shares are being made pursuant to the
Registration Statements and Prospectuses (as such terms are defined below). The
Investor acknowledges that the Company and the Selling Stockholder intend to
enter into purchase agreements in substantially the same form as this Agreement
with certain other investors and intend to offer and sell (the “Offering”) up to
an aggregate of 5,000,000 shares of Common Stock pursuant to the Registration
Statements and Prospectuses.
     5. The Company has filed or shall file with the Securities and Exchange
Commission (the “Commission”) a prospectus (the “Base Prospectus”) and
prospectus supplement (collectively the “Company Prospectus”) with respect to
the registration statement (File No. 333-39492) reflecting the offering of the
Shares by the Company, including all amendments thereto, the exhibits and any
schedules thereto, the documents otherwise deemed to be a part thereof or
included therein by the rules and regulations of the Commission (the “Rules and
Regulations”), and

A-1



--------------------------------------------------------------------------------



 



any registration statement relating to the offering contemplated by this
Agreement and filed pursuant to Rule 462(b) under the Rules and Regulations
(collectively, the “Company Registration Statement”), in conformity with the
Securities Act of 1933, as amended (the “Securities Act”), including Rule 424(b)
thereunder. The Selling Stockholder has filed with the Commission a prospectus
(the “Selling Stockholder Prospectus,” and, together with the Company
Prospectus, the “Prospectuses”) and registration statement (File No. 333-112964)
reflecting the offering of the Shares by the Selling Stockholder, including all
amendments thereto, the exhibits and any schedules thereto, the documents
otherwise deemed to be a part thereof or included therein by the Rules and
Regulations, and any registration statement relating to the offering
contemplated by this Agreement and filed pursuant to Rule 462(b) under the Rules
and Regulations (collectively, the “Selling Stockholder Registration Statement,”
and, together with the Company Registration Statement, the “Registration
Statements”), in conformity with the Securities Act, including Rule 424(b)
thereunder. The Investor hereby confirms that it had full access to the Base
Prospectus and the Selling Stockholder Prospectus, and the Company’s periodic
reports and other information incorporated by reference therein, and was fully
able to read, review, download and print such materials.
     6. The Company and the Selling Stockholder have entered into a Placement
Agency Agreement, dated December 15, 2005 (the “Placement Agency Agreement”),
with Needham & Company, LLC (the “Placement Agent”), which will act as the
Company’s and the Selling Stockholder’s placement agent with respect to the
Offering and receive a fee in connection with the sale of the Shares. A copy of
the Placement Agency Agreement is available upon request.
     7. The Company’s obligations to issue and sell Shares to the Investor, and
the Selling Stockholders obligation to sell Shares to the Investor, shall be
subject to the accuracy of the representations and warranties made by the
Investor and the fulfillment of those undertakings of the Investor to be
fulfilled prior to the Closing.
     The Investor’s obligation to purchase the Shares shall be subject to the
condition that the Placement Agent shall not have (a) terminated the Placement
Agency Agreement pursuant to the terms thereof or (b) determined that the
conditions to closing in the Placement Agency Agreement have not been satisfied.
     8. The Company hereby makes the following representations, warranties and
covenants to the Investor:
          (a) The Company has the requisite corporate power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder. The execution and delivery of
this Agreement by the Company and the consummation by it of the transactions
contemplated hereunder have been duly authorized by all necessary action on the
part of the Company. This Agreement has been duly executed by the Company and,
when delivered in accordance with the terms hereof, will constitute the valid
and binding obligation of the Investor enforceable against the Company in
accordance with its terms, except as may be limited by any bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws affecting the enforcement of creditors’ rights generally or by general
principles of equity.
          (b) The Company shall (i) before the opening of trading on the Nasdaq
National Market on the next trading day after the date hereof, issue a press
release, disclosing all material aspects of the transactions contemplated hereby
and (ii) make such other filings and notices in the manner and time required by
the Commission with the respect to the transaction contemplated hereby. The
Company shall not identify the Investor by name in any press release or public
filing, or otherwise publicly disclose the Investor’s name, without the
Investor’s prior, written consent, unless required by law or the rules and
regulations of any self-regulatory organization which the Company or its
securities are subject.
     9. The Selling Stockholder hereby makes the following representations,
warranties and covenants to the Investor:
          (a) The Selling Stockholder has, and immediately prior to the Closing
the Selling Stockholder will have, good and valid title to the Shares to be sold
by the Selling Stockholder hereunder, free and clear of all liens, encumbrances,
equities or claims; and upon delivery of such Shares and payment therefor by the
Investor, good and valid title to such shares, free and clear of all liens,
encumbrances, equities or claims, will pass to the Investor.

A-2



--------------------------------------------------------------------------------



 



          (b) The Selling Stockholder has full power and authority to enter into
and to consummate the transactions contemplated by this Agreement and otherwise
to carry out his obligations hereunder. This Agreement has been duly executed by
the Selling Stockholder and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Investor enforceable
against the Selling Stockholder in accordance with its terms, except as may be
limited by any bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws affecting the enforcement of creditors’ rights
generally or by general principles of equity.
          (c) The Selling Stockholder is not prompted to sell Shares by any
material information concerning the Company which is not set forth in, or
incorporated by reference into, the Prospectuses or the Registration Statements.
     10. The Investor hereby makes the following representations, warranties and
covenants to the Company and the Selling Stockholder:
          (a) The Investor represents that it has received or had full access to
the Base Prospectus and the Selling Stockholder Prospectus, as well as the
Company’s periodic reports and other information incorporated by reference
therein, prior to or in connection with its receipt of this Agreement. The
Investor further represents that it is knowledgeable, sophisticated and
experienced in making, and is qualified to make, decisions with respect to
investments in shares representing an investment decision like that involved in
the purchase of the Shares. The Investor further represents that it has read and
understands the contents of this Agreement and that the Investor understands and
agrees to the form of transaction relating to the sale of Shares contemplated by
this Agreement.
          (b) From and after obtaining knowledge of the sale of the Shares
contemplated hereby, such Investor has not taken, and prior to the public
announcement of the transaction such Investor shall not take, any action that
has caused or will cause such Investor to have, directly or indirectly, sold or
agreed to sell any Common Stock, effected any short sale, whether or not against
the box, established any “put equivalent position” (as defined in Rule 16a-1(h)
under the Securities Exchange Act of 1934, as amended) with respect to the
Common Stock, granted any other right (including, without limitation, any put or
call option) with respect to the Common Stock or with respect to any security
that includes, relates to or derives any significant part of its value from the
Common Stock, whether or not, directly or indirectly, in order to hedge its
position in the Shares.
          (c) The Investor shall not issue any press release or make any other
public announcement relating to this Agreement unless (i) the content thereof is
mutually agreed to by the Company, the Selling Stockholder and the Investor or
(ii) the Investor is advised by its counsel that such press release or public
announcement is required by law.
          (d) The Investor has the requisite power and authority to enter into
and to consummate the transactions contemplated by this Agreement and otherwise
to carry out its obligations hereunder. The execution and delivery of this
Agreement by the Investor and the consummation by it of the transactions
contemplated hereunder have been duly authorized by all necessary action on the
part of the Investor. This Agreement has been duly executed by the Investor and,
when delivered in accordance with the terms hereof, will constitute the valid
and binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as may be limited by any bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws affecting the enforcement of creditors’ rights generally or by general
principles of equity.
          (e) The Investor understands that nothing in this Agreement or any
other materials presented to the Investor in connection with the purchase or
sale of the Shares constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax or investment advisors as it, in its sole discretion,
deems necessary or appropriate in connection with its purchase of the Shares.
          (f) The Investor represents that[, except as set forth below,] (a) it
has had no position, office or other material relationship within the past three
years with the Company or persons known to it to be affiliates of the Company,
(b) neither it, nor any group of which it is a member or to which it is related,
beneficially owns (including the right to acquire or vote) any securities of the
Company, and (c) it is not a, and it has no direct or indirect affiliation or
association with any, National Association of Securities Dealers, Inc. member as
of the date hereof. [Exceptions:]

A-3



--------------------------------------------------------------------------------



 



     10. Notwithstanding any investigation made by any party to this Agreement,
all covenants, agreements, representations and warranties made by the Company,
the Selling Stockholder and the Investor herein shall survive the execution of
this Agreement, the delivery to such Investor of the Shares being purchased and
the payment therefor.
     11. This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of New York, without giving effect to the
principles of conflicts of law.
     12. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.
[Remainder of page intentionally left blank.]

A-4



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the agreement
between us by signing in the space provided below for that purpose.

     
 
  Name of Investor:
 
 
 
 
   
 
  By:
 
 
 
 
   
 
  Print Name:
 
 
 
 
   
 
  Title:
 
 
 
 
   
 
  Address:
 
 
 
 
   
 
   
 
   
 
   
 
   
 
  Tax ID No.:
 
 
 
 
   
 
  Contact Name:
 
 
 
 
   
 
  Telephone:
 
 
 
 
   
 
  Name in which book-entry should be made (if different):
 
   
 
   

     
AGREED AND ACCEPTED:
   
 
   
Semitool, Inc.
   
a Montana corporation
   
 
   
By:
   
 
   
Name:
   
Title:
   
 
   
Selling Stockholder
   
 
   
 
Raymon F. Thompson
   

The Company, the Selling Stockholder and the Placement Agent have established an
account pursuant to the terms of an Escrow Agreement and hereby direct that the
purchase price for the Shares of common stock being sold by the Company to the
Investor pursuant to this Agreement be wired to the following account:

     
 
  Bank:
 
 
 
 
  ABA#
 
 
 
 
  Credit to:
 
 
 
 
  Account No.
 
 
 
 
  Re: Semitool, Inc.

A-5



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF LOCK-UP AGREEMENT
Needham & Company, LLC
445 Park Avenue
New York, New York 10022
Ladies and Gentlemen:
     The undersigned is a holder of securities of Semitool, Inc., a Montana
corporation (the “Company”), and wishes to facilitate the public offering of
shares of the Common Stock (the “Common Stock”) of the Company (the “Offering”).
The undersigned recognizes that such Offering will be of benefit to the
undersigned.
     In consideration of the foregoing and in order to induce you to act as
placement agent in connection with the Offering, the undersigned hereby agrees
that, during the period commencing as of the date hereof and ending on the date
that is ninety (90) days after the date of the final Prospectus Supplement
relating to the Offering (the “Lock-Up Period”), the undersigned will not,
without the prior written approval of Needham & Company, LLC, directly or
indirectly, (1) offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, lend, or otherwise transfer or dispose of any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock or (2) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of the Common Stock, whether any such transaction described in
clause (1) or (2) above is to be settled by delivery of Common Stock or such
other securities, in cash or otherwise. Notwithstanding the foregoing, and
subject to the conditions below, the undersigned may transfer the lock-up
securities without the prior written consent of Needham & Company, Inc. in
connection with transfers as a bona fide gift or gifts, or to any trust for the
direct or indirect benefit of the undersigned or the immediate family of the
undersigned (for purposes of this lock-up agreement, “immediate family” shall
mean any relationship by blood, marriage or adoption, not more remote than first
cousin), provided that prior to such transfer a signed lock-up agreement for the
balance of the Lock-Up Period from each donee, trustee, distributee, or
transferee, as the case may be, is received by Needham & Company, Inc., and any
such transfer shall not involve a disposition for value. Furthermore, the
undersigned may sell shares of Common Stock of the Company purchased by the
undersigned on the open market following the Offering. If (a) during the last
17 days of the Lock-Up Period the Company issues an earnings release or material
news or a material event relating to the Company occurs or (b) prior to the
expiration of the Lock-Up Period, the Company announces that it will release
earnings results during the 16-day period beginning on the last day of the
Lock-Up Period, the restrictions imposed by this Agreement shall continue to
apply until the expiration of the 18-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event. In
addition, the undersigned agrees that, without the prior written consent of
Needham & Company, LLC, the undersigned will not, during the Lock-Up Period,
make any demand for or exercise any right with respect to, the registration of
any shares of Common Stock or any security convertible into or exercisable or
exchangeable for Common Stock. The undersigned confirms that he, she or it
understands that you, as placement agent, and the Company will rely upon the
representations set forth in this Agreement in proceeding with the Offering. The
undersigned further confirms that the agreements of the undersigned are
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors and assigns. The undersigned agrees and consents to
the entry of stop transfer instructions with the Company’s transfer agent
against the transfer of securities held by the undersigned except in compliance
with this Agreement. learn

     
 
  Very truly yours,
 
   
 
   
 
  (Name)

 



--------------------------------------------------------------------------------



 



         
 
 
 
(Address)    

 



--------------------------------------------------------------------------------



 



SCHEDULE I
PERMITTED FREE WRITING PROSPECTUSES
[None]

 